Citation Nr: 1646907	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease, claimed as secondary to service-connected diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as secondary to service-connected diabetes.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as secondary to service-connected diabetes.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), major depressive disorder in partial remission and alcohol abuse in sustained remission prior to January 23, 2015, and in excess of 70 percent thereafter.

5.  Entitlement to a rating in excess of 20 percent for diabetes.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Jil Dils


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to January 1966, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A June 2016 rating decision granted an increased (70 percent) rating for the Veteran's PTSD, effective January 23, 2015.  

An informal conference with a Decision Review Officer (DRO) was held in April 2016.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing has been associated with the record.  Following the hearing, the record was left open for 30 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claims.  To date, no additional evidence has been received.  

The Veteran filed a VA Form 9 addressing the issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy, entitlement to increased evaluations for PTSD and diabetes, and entitlement to a TDIU, on the date of his August 2016 Board hearing, and the Board took testimony on the issues.  As such, these issues are addressed herein.  

Following the hearing, the Veteran requested another hearing before the Board.  See August 2016 statement.  However, since the claims on appeal are the same as those he testified about earlier in August 2016, and the Veteran has not provided good cause as to why an additional hearing should be provided on these same issues, his request is denied.  38 C.F.R. §§ 20.700(a), 20.1304(b) (2015). 

With regard to the issue of service connection for Peyronie's disease, the Board notes that entitlement to service connection for erectile dysfunction as secondary to diabetes had previously been denied by the RO in an August 2007 rating decision.  Newly received evidence suggests a distinct diagnosis for the claimed Peyronie's disease, separate from the previously considered erectile dysfunction.  As such, the Board concludes that this is a new claim for a distinct disease, and has characterized the issue accordingly.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim); see also Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter).  

The issue of entitlement to an increased rating for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's Peyronie's disease is related to his service-connected diabetes.  

2.  The Veteran's diagnosed bilateral lower extremity radiculopathy is not related to his service-connected diabetes.  

3.  The Veteran's PTSD with major depressive disorder most nearly approximates occupational and social impairment with deficiencies in most areas.

4.  The Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected PTSD with major depressive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection on a secondary basis for Peyronie's disease are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015). 

2.  The criteria for entitlement to service connection on a secondary basis for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015). 

3.  The criteria for entitlement to service connection on a secondary basis for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015). 

4.  The criteria for a rating of 70 percent for PTSD with major depressive disorder, but no more, are met for the entire appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


5.  The criteria for a TDIU are met for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that his Peyronie's disease and bilateral lower extremity peripheral neuropathy are caused or aggravated by his service-connected diabetes.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the Veteran has not suggested, and the record does not indicate that his Peyronie's disease or bilateral lower extremity peripheral neuropathy began during service, the Board addresses only the secondary service connection argument herein.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

A.  Peyronie's Disease

The evidence establishes that the Veteran has a current diagnosis of Peyronie's disease.  See July 2010 VA Treatment Record; October 2010 VA Examination Report.

A July 2010 VA urology treatment record explains that Peyronie's disease is typically the result of trauma and is often more present in diabetics.  

In August 2010, the Veteran submitted an internet article from the Mayo Clinic that lists diabetes as a risk factor for Peyronie's disease.  Further, in his January 2011 VA Form 9, the Veteran reported that he "had no injuries to that area" and that therefore his diabetes was the cause of his Peyronie's disease.  

The Veteran testified that his diabetes diagnosis pre-dated the Peyronie's diagnosis by five years.   See August 2016 Board Hearing Transcript (Tr.) at 6.  

In October 2010, a VA physician, based on a review of the claims file, opined that it is less likely as not that the Veteran's Peyronie's disease is caused or aggravated by his diabetes.  The examiner explained that the cause of Peyronie's disease is not well understood but is believed to occur from an injury of the tunica albuginea during intercourse and that diabetes is considered a minor risk factor in the development of Peyronie's disease.  His rationale for this opinion, however, was that the Veteran's penile disorder was most likely caused by hypertension, hypercholesterolemia, diabetes, age, and the use of medication, thus, making it less likely than not that it is caused by diabetes alone.  

Given that the VA examiner found that diabetes is a cause of the Veteran's Peyronie's disease, even minor, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise whether the Veteran's Peyronie's disease is proximately due to or the result of his service-connected diabetes.  Accordingly, secondary service connection for Peyronie's disease is warranted.   

B.  Peripheral Neuropathy

The Veteran contends that he has bilateral lower extremity peripheral neuropathy that is caused or aggravated by his service-connected diabetes.   Scott, supra.  He testified that he experiences burning, tingling, and numbness in the bottom of his feet that is consistent with peripheral neuropathy as opposed to the currently diagnosed bilateral lower extremity radiculopathy.  See August 2016 Board Hearing Tr. at 10.  

The evidence of record includes post service VA treatment records that reflect  diagnoses of bilateral lower extremity diabetic peripheral neuropathy and radiculopathy.  VA "active problem lists" dated as recent as August 2015 notes a diagnosis of diabetes with neurological manifestations.  

A June 2001 magnetic resonance imaging (MRI) conducted by VA revealed spondylitic spondylolisthesis at L4-5 secondary to bilateral L4 pars defect and severe bilateral L4 foraminal narrowing secondary to subluxation and disc disease. 

A September 2005 nerve conduction study and electromyography (EMG) of the left leg revealed left L5 and left S1 radiculopathy.  Based on this study, an August 2005 diabetes VA examination report found no evidence of generalized peripheral neuropathy.  

The Veteran was afforded a VA examination in March 2006.  A nerve conduction study of both legs showed no electrodiagnostic evidence for peripheral polyneuropathy from any cause.  Based on a review of the claims file, the VA examiner opined that there is neither clinical nor electrodiagnostic evidence for peripheral neuropathy secondary to diabetes or any other etiology.  The examiner further explained that there was an incidental finding of radiculopathy, which is likely the etiology of the Veteran's lower extremity complaints.  
A September 2007 VA treatment record by a staff nurse noted that the Veteran complained of burning neuropathy pain in the lower extremities and tops of feet.  However, physical examination was normal.  

The Veteran was afforded a VA examination in September 2012 by a neurologist.  The Veteran reported mild intermittent pain, paresthesias and/or dysesthesias, and numbness of the bilateral lower extremities.  Neurological examination found normal strength, deep tendon reflexes, position sense, vibration sensation, cold sensation.  After physical examination, the examiner determined that the Veteran did not have lower extremity diabetic peripheral neuropathy.  The examiner opined that the Veteran's decreased sensation in the dermatomal pattern (L5 bilaterally) is consistent with radiculopathy not peripheral neuropathy.

On VA examination in April 2016, the Veteran reported a history of numbness, burning feet, and aching at night.  Neurological examination found normal strength, deep tendon reflexes, light touch/monofilament, position sense, vibration sensation, and cold sensation.  After physical examination, the examiner determined that the Veteran did not have lower extremity diabetic peripheral neuropathy.  The examiner opined that there is no evidence to support a diagnosis of peripheral neuropathy whether from diabetes or any other etiology.  The examiner explained that the symptoms of radicular pain and numbness in the bilateral lower extremities into the feet are more likely related to symptoms of sciatica secondary to a nonservice-connected lumbar disorder, diagnosed as lumbar spondylosis/spondylolisthesis.  

In view of these findings, the Board concludes the Veteran has radiculopathy, as a result of his nonservice-connected back disorder.  The VA examiners provide the most definitive explanation for the Veteran's diagnosis of bilateral lower extremity radiculopathy.  Because the VA problem list does not provide any analysis as to the basis for characterizing the Veteran's diagnosis as diabetes with neurological manifestations, the Board accords the VA examiners' opinions more probative weight.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).
Further, based on their interviews with the Veteran and their review of the claims folder, the examiners were fully informed of the pertinent factual premises and medical history of the case.  The examiners' opinions were fully articulated with unequivocal conclusions and are supported by a thorough and well-reasoned analyses that cited to treatment records.  The Board thus finds the VA examiners' opinions to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the evidence shows that the Veteran's diagnosed bilateral lower extremity radiculopathy is not related to his service-connected diabetes but instead his nonservice-connected back disorder.  There are no competent opinions of record to the contrary.

In reaching this conclusion, the Board notes the Veteran is not shown to have the expertise to offer a probative medical opinion on the etiology of his radiculopathy, and therefore, his contentions as to its diagnosis or cause are not accorded evidentiary weight.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, for reasons outlined above, service connection on a secondary basis is denied. 


Schedular Rating

The Veteran's PTSD is currently rated 50 percent disabling prior to January 23, 2015, and 70 percent disabling thereafter.  He contends that throughout the entire appeal his PTSD has been more severe than the currently assigned ratings and that he is entitled to increased ratings.  Scott, supra.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 70 percent are met throughout the appeal.  The evidence shows that the Veteran's PTSD produces deficiencies in most areas due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, nightmares, flashbacks, hypervigilance, intrusive memories, impaired impulse control, impairment of memory, concentration problems, avoidance, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, daily panic attacks, occasional hygiene problems and difficulty in adapting to stressful circumstances.

Conversely, the Board finds that the Veteran's symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; disorientation to time or place; or memory loss for own occupation, or own name.  VA treatment records reflect that his thinking is goal-oriented, cognitive skills are intact, and there is no evidence of a thought disorder, delusional thinking, or psychosis.  Notably, none of the examiners found that the Veteran was totally occupationally and socially impaired.  

The January 2015 private examiner found that the Veteran suffered from a persistent danger of hurting self or others.  He noted that the Veteran was in prison for murder and violent behavior in the past.  The Veteran reported current symptoms of irritable behavior and angry outbursts.  He reported one physical fight with his wife to the September 2012 examiner.  Notably, he denied any other physical fights, arrests, or legal issues.  Further, the Veteran has consistently denied suicidal and homicidal ideation and an August 2015 VA treatment record notes that the Veteran does not pose a threat of danger or injury to himself or others.  The Board finds that the Veteran's irritability and periods of angry outbursts are contemplated by his 70 percent rating and he does not show persistent danger to himself or others that is characteristic of a 100 percent rating.

The January 2015 private examiner also found that the Veteran suffered from persistent delusions or hallucinations.  In this regard, the Veteran reported that he thought his phones were tapped and that the police were watching him.  Given his history, the examiner thought that this was possible.  The examiner further found that the Veteran has paranoid attitudes of distrust but no paranoid delusions.  VA treatment records consistently show that the Veteran's thought content is free of paranoia and hallucinations.  Moreover , the January 2015 private examiner determined that the Veteran exhibited occupational and social impairment with deficiencies in most areas, coincident with a 70 percent rating, despite this symptomatology.  Accordingly, the Board finds that the isolated notation of paranoid attitudes of distrust is contemplated by his 70 percent rating.

The September 2012 VA examination reveals that the Veteran presented as malodorous with poor hygiene and dirty shorts.  He reported that he only showers once a month.  Numerous VA treatment records in 2012 prior to the September 2012 examination reflect that the Veteran was well groomed with good hygiene.  The examiner found that the Veteran's medical records overall reflect mild impairment, though he presented today as "more symptomatic."  A November 2012 VA treatment record notes that the Veteran reported showering only once a month since he does not go out.  He also reported that he feels exhausted after showering.  VA treatment records reveal that he still manages to go to his own appointments and perform activities of daily living.  Therefore, the Board finds that the Veteran's intermittent inability to perform activities of daily living has not impacted his ability to function independently, and that his symptoms are not of such a severity or frequency to result in total occupational and social impairment.

As to social impairment, the Veteran testified to feelings of social detachment and estrangement.  He indicated that he has difficulty around other people, avoids crowds, and isolates himself at home and watches television.  See June 2014 VA Treatment Record; April 2016 Board Hearing Tr. at 16-17.  He reported to the January 2015 private examiner that he has an inability to experience positive emotions, primarily happiness.  The September 2012 VA examiner noted that the Veteran's irritability likely impacts his friendships and relationships.  He has reported a strained relationship with his children and his wife, all of whom have been incarcerated and/or are drug addicts.  He has consistently reported that stressful situations, to include his family members' incarcerations cause major anxiety.  The September 2012 VA examiner noted that the Veteran had a markedly diminished interest or participation in significant activities.  However, VA treatment records indicate that the Veteran golfs as a hobby.  The Board notes that the Veteran maintained a relationship with his wife and otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability, angry outbursts, and other symptoms described above.  

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, hypervigilance, exaggerated startle response, and nightmares.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  These additional symptoms are not seen as effecting more than a reduction in reliability and productivity.   Mauerhan.

Moreover, the Veteran's Global Assessment of Functioning (GAF) scores during this appeal range from 45 to 67, reflecting serious symptoms and some impairment in reality testing or communication or major impairment in several areas, consistent with both the Veteran's symptoms and a 70 percent rating.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

Thus, the Board finds that the Veteran's PTSD symptoms have resulted in deficiencies in most areas and are characteristic of a 70 percent disability rating for the entire appeal period.  The evidence of record does not support a finding that the Veteran has exhibited the level of cognitive, occupational and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent disability rating under the general rating schedule for psychiatric disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of PTSD rated as 70 percent disabling and diabetes rated as 20 percent disabling, for a combined total of 80 percent.  Thus, the Veteran has met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran asserts that he is entitled to a TDIU based on his service-connected PTSD and diabetes mellitus.  He reports that he last worked as an owner of a heating, ventilation, and air conditioning (HVAC) company in 1999.  The Veteran's educational background includes a 10th grade education.  See January 2015 Mental Status Examination.  

The Veteran testified that his PTSD affects his motivation, social functioning, his ability to concentrate, and his interaction with people to include supervisors and co-workers.  See August 2016 Board Hearing Tr. at 16-18.  He further testified that every other day he experiences low blood sugar that causes shakes and high blood sugar that causes drowsiness and frequent urination.  Id. at 19-21.  VA treatment records indicates that he can become overly anxious or agitated and had constant daily forgetfulness that decreased his efficiency and effectiveness and caused him to get a secretary when he was in business for himself.  The September 2012 PTSD examiner noted that the Veteran's symptoms of depression, low energy, and low level of interest in things would likely have a moderate impact on his motivation to work.  Moreover, the January 2015 private examiner found that the Veteran's PTSD rendered him unemployable.  

Given these findings, the overall severity of the Veteran's psychiatric symptoms, along with the Veteran's competent and credible statements that his service-connected disabilities affects his sleep and ability to concentrate, and resolving reasonable doubt in his favor, the Board finds that his service-connected PTSD prevents him from securing or following a substantially gainful occupation consistent with his occupational experience.  Hence, a TDIU is warranted for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b).

ORDER

Service connection for Peyronie's disease is granted. 

Service connection for right lower extremity radiculopathy is denied.  

Service connection for left lower extremity radiculopathy is denied.  

A 70 percent rating for PTSD with major depressive disorder is granted for the entire appeal period.  

A TDIU is granted.



REMAND

In this decision, the Board grants service connection for Peyronie's disease secondary to service-connected diabetes.  The assignment of an initial rating for the now service-connected Peyronie's disease may impact whether the Veteran is entitled to an increased evaluation for his service-connected diabetes.  The matter of an initial rating for Peyronie's disease is therefore inextricably intertwined with the appeal for an increased evaluation for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer adjudication of the appeal for an increased evaluation for diabetes. 

Additionally, the Veteran's claims file should be updated to include VA treatment records since April 2016.  38 U.S.C.A. § 5103A(c) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. 
§ 3.159 (c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance). 

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's award of service connection for Peyronie's disease and assign an initial disability rating. 

2.  Associate with the claims file all outstanding VA treatment records (dated since April 2016).

3.  After conducting any additional indicated development, readjudicate the appeal for an increased rating for diabetes.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


